Citation Nr: 0208586	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  99-05 255	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana




THE ISSUE

Entitlement to service connection for residuals of frostbite.




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1956 to 
October 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The veteran's claim was remanded by the Board for further 
development in July 2000.

The veteran was scheduled for a hearing before a Member of 
the Board in July 2002.  The veteran did not appear for the 
hearing and consequently his claim will be decided on the 
evidence currently of record.


FINDING OF FACT

There is evidence of record that the veteran has been 
diagnosed with residuals of frostbite that is related to or 
due to an incident of the veteran's active military service.


CONCLUSION OF LAW

Residuals of frostbite were incurred in service. 38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decisions, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable laws and regulations in the SOC and the 
SSOC.  The VA has no outstanding duty to inform.

The Board remanded the veteran's claim in July 2000 in order 
that he could be provided a VA examination.  However, the 
veteran failed to show up for the VA examination.  The RO 
attempted to obtain additional service medical records from 
Fort Leonard Wood Army Hospital.  However, the RO was 
informed that there were no such records available.  The RO 
informed the veteran that those records were unavailable in 
the SSOC.  The Board is unaware of any additional relevant 
evidence that is obtainable.  The Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the veteran's claim for service 
connection for residuals of frostbite.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  In the circumstances of this case, a remand to 
have the RO apply the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of VA resources is not 
warranted.  Taking these factors into consideration, there is 
no prejudice to the veteran in proceeding to consider the 
matters before the Board.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The veteran maintains that he developed frostbite of the feet 
while in basic training at Fort Leonard Wood in December 1956 
or January 1957.  He maintains that he now has bilateral foot 
pain residual of his inservice frostbite.

The record indicates that some of the veteran's service 
medical records may have been destroyed.  The service medical 
records that are contained in the veteran's medical file do 
show fire damage.  Attempts to obtain additional service 
medical records from alternate sources were unsuccessful.

The veteran's July 1956 pre-induction Report of Medical 
History indicates no complaints related to the feet.  On his 
September 1957 Report of Medical History, just prior to 
discharge from service, the veteran reported that he had foot 
trouble.  The type of foot trouble that the veteran reported 
at that time is not indicated in the service medical records.

A November 1997 VA outpatient treatment report indicates that 
the veteran had a history of frostbite of the left foot.

The veteran was seen by a VA podiatrist in February 1998.  
The podiatrist indicated that the veteran had painful 
paresthesias and scar tissue of the feet residual of 
frostbite.  An April 1998 VA outpatient record indicates that 
the veteran had chronic bilateral foot pain secondary to an 
old frostbite injury in service.

On VA examination in October 1998 the veteran reported that 
he sustained a frostbite injury of his lower extremities 
while undergoing military training.  He asserted that in the 
interim he had developed intermittent aching of his feet and 
lower extremities.  He reported that on certain days it was 
mild, but two to three times a week it was quite severe, 
requiring nonsteroidal anti-inflammatory agents.  The veteran 
also reported that he had poor circulation to his lower 
extremities which on occasion resulted in sloughing of skin 
and excessive pain.  The veteran reported that his primary 
care physician had told him that he thought that it was 
possible that the veteran had neuropathy secondary to his 
frostbite of the lower extremities.  Examination of the 
veteran's extremities showed trace edema.  There were 
decreased peripheral pulses in the veteran's lower 
extremities as compared to the upper extremities.  

In July 2000, the RO obtained records showing the daily 
temperatures near Fort Leonard Wood, Missouri in December 
1956 and in January 1957.  From December 5, 1956 through 
January 30, 1957 the daily low temperature was below freezing 
almost every single day.  On many days during this time 
period the daily high temperature was also below freezing.

The Board recognizes that the contemporary evidence does not 
show that the veteran experienced frostbite during service.  
However, some of the veteran's service medical records may be 
missing.  Furthermore, the contemporary medical evidence 
reveals that the veteran reported foot problems upon 
discharge from service and he had denied foot problems on 
induction to service.  The Board also notes that the local 
temperatures during the time frame that the veteran asserts 
that he experienced frostbite of the feet were cold enough to 
cause frostbite.  VA physicians have indicated that the 
veteran has current disability of the feet, residuals of 
frostbite.  In April 1998 a VA physician indicated that the 
veteran's residuals of frostbite were due to service.  There 
is nothing in the record to suggest that the veteran had any 
occupational exposure to the cold after service.  There is no 
reason to suggest that the account advanced by the veteran is 
anything less than entirely truthful.  In light of the 
medical evidence together with the circumstantial evidence, 
and resolving all doubt in favor of the veteran, the Board 
finds that service connection is warranted for residuals of 
frostbite.


ORDER

Entitlement to service connection for residuals of frostbite 
is granted.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

